Citation Nr: 0940268	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO. 06-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for thoracolumbar spine 
bulging discs, degenerative disc disease, and congenital 
bilateral spondylosis associated with vertebral body height 
loss, claimed as a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Counsel




INTRODUCTION

The Veteran had reserve service from January to October 1986 
and in March 2004, and active service from January through 
October 2006. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for a back 
condition, which has been diagnosed as multi-level 
degenerative disc disease of the lumbar spine; spondylolysis 
without spondylolisthesis at L4/5, bilaterally; and 
intermittent back pain. See September 2009 VA Medical 
Opinion. For service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the existence of a current disability, and 
whether or not there was an in-service incident involving the 
back, are not at issue. The question here pertains to the 
etiology of the Veteran's current disability. In other words, 
the pertinent question in this case is whether the Veteran's 
current back disability is directly due to the in-service 
incident, or whether it was a preexisting condition that was 
aggravated by the in-service incident. Unfortunately, 
additional development is required in order to answer that 
question.

The Veteran contends that his current back condition is 
related to a March 2004 incident while he was on inactive 
duty for training (INACDUTRA). A March 2005 statement shows 
that on or about March 13, 2004, after performing "APFT" 
mandatory training in Yanco Stadium Track, the Veteran 
started having difficulties moving and experienced sharp pain 
at his left elbow and lower back. The report shows the 
INACDUTRA status at the time of this incident.

A May 2005 lumbar spine MRI report shows disc bulge and 
degenerative disc disease, as well as vertebral body height 
loss. In January 2006, the Veteran was afforded a VA 
examination. The examiner noted the Veteran's April 2004, May 
2004 and June 2004 complaints of back pain, as well as the 
May 2004 physical therapy treatment. The April 2004 x-rays of 
the lumbar spine showed congenital bilateral L5 spondylosis 
associated with diminished height at superior end plate of L2 
vertebral body. The examiner concluded, based upon that 
finding, that this condition made the Veteran prone to suffer 
from degenerative joint disease, muscle spasms, discogenic 
disease, or radiculopathy. It was further noted that a May 
2005 MRI of the lumbar spine showed posterior L4-L5, L5-S1 
bulging discs, moderate L4-L5 degenerative disc disease, mild 
vertebral body height loss at L2-L3-L4 and moderate T12-L1 
degenerative disc disease. The examiner opined that the 
Veteran had a pre-existing congenital condition as confirmed 
by MRI and x-rays. And, he concluded that the Veteran's 
current back condition is less likely than not due to or 
associated with treatment during INACDUTRA in March 2004.

Thus, service treatment records clearly show an incident and 
treatment during the Veteran's period of INACDUTRA, prior to 
his 2006 active duty. The VA examiner suggested that the 
underlying condition related to the Veteran's back is 
congenital in nature, rather than initially caused by the 
March 2004 incident. There was no opinion given, however, as 
to whether the incident during INACDUTRA aggravated any 
preexisting condition. 

In July 2009, the Board sought a medical opinion as to 
whether it is at least as likely as not that the Veteran's 
injury during INACDUTRA could have resulted in his current 
disability. In response, a VA neurologist submitted a 
statement noting the Veteran's diagnosis and a nexus opinion 
"as best can be determined from the review of the [record] 
without benefit of patient examination and without benefit of 
X-rays and imaging studies." This suggests that a physical 
examination of the Veteran is necessary to fully analyze this 
case. Also, the Board notes that the opinion was that 
"physical activity or training could result in pain when 
done in presence of demonstrated radiographic 
abnormalities," and "the degenerative disc disease and the 
spondylolysis existed prior to the pain that [the Veteran] 
had."  This does not answer the pertinent question in this 
case.

Because the service treatment records confirm an in-service 
incident involving the back, and subsequent treatment related 
to back pain, as well as a currently diagnosed back 
disability, the Board finds that the Veteran should be 
afforded a new VA examination with all appropriate diagnostic 
testing, a complete review of the file and an opinion as to 
the pertinent question, as laid out in the remand orders, 
below.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine the etiology of his currently 
diagnosed back disability. The examiner 
should be afforded the claims folder for 
review and should indicate in the report 
that such a review took place. The 
examiner is asked to physically examine 
the Veteran and perform any necessary 
tests and studies, including any relevant 
x-ray and imaging studies.

Once the examination is complete, the 
examiner is asked to answer the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's back 
disability was caused by disease or injury 
during service, including the March 2004 
incident during INACDUTRA? 

If the examiner deems the current 
disability to have preexisted the 
Veteran's dates of service, then the 
examiner must, first, provide a clear 
basis for that opinion, and then, render 
an opinion as to whether the Veteran's 
preexisting condition increased in 
severity during service due to the March 
2004 incident or during any other time of 
service.

A complete rationale should be provided 
for any opinion expressed and the 
discussion must include comment on the 
Veteran's in-service complaints and any 
current diagnosis or an explanation as to 
why there is no current diagnosis if that 
is the ultimate finding.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


